Name: Council Regulation (EEC) No 1465/92 of 1 June 1992 amending for the twelfth time Regulation (EEC) No 3094/86 laying down certain technical measures for the conversion of fishery resources
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 6. 6. 92 Official Journal of the European Communities No L 155/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1465/92 of 1 June 1992 amending for the twelfth time Regulation (EEC) No 3094/86 laying down certain technical measures for the conversion of fishery resources THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (') and in particular Article 11 thereof, Having regard to the proposal from the Commission, Article 1 Three footnotes shall be added to Annex I of Regulation (EEC) No 3094/86, as follows : (i) Footnote (10) in the 'Minimum mesh size' column after the figure *80' for 'Authorized target species' : 'Sole (Solea vulgaris)' and for Regions 1 and 2 ; (ii) Footnote (") in the 'Minimum mesh size' column after the figure '40' for the following 'Authorized target species' : 'Mackerel (Scomber scombrus) Horse Mackerel (Trachurus trachurus), Herring (Clupea harengus) Pelagic cephalopods, Pilchards (Sardina pilchardus) and Blue Whiting (Micromesistius poutassou)' and for Regions 1 and 2 ; (iii) Footnote (l2) in the 'Minimum mesh size' column after the figure '40' for 'Authorized target species' : 'Prawns (Pandalus spp. excluding Pandalus montagui)' and for Regions 1 and 2. The text of the new footnotes shall be as follows : '( l0) The use of 75 mm by vessels of 221 kw or less is authorized until 31 December 1992.' '(") The use of 32 mm mesh is authorized until 31 December 1992.' '( 12) The use of 30 mm mesh is authorized until 3 1 December 1 992.' Whereas Annex I of Regulation (EEC) No 3094/86 (2), lays down a minimum mesh size of 40 mm for directed fishing for certain pelagic species and for prawns (Pandalus spp. excluding Pandalus montagui) and a minimum mesh size of 80 mm for sole fishing in Regions 1 and 2 except Skagerrak and Kattegat ; Whereas under the terms of the aforementioned Regula ­ tion these measures enter into force on 1 June 1992 ; Whereas, on the one hand, unforeseen delays have occurred in the supply of new codends and, on the other, a postponement of the date of implementation would not adversely affect the survival of the stocks concerned ; Whereas the said Regulation should accordingly be modi ­ fied to this effect, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 June 1992. (') OJ No L 24, 27. 1 . 1983, p. 1 . Regulation as amended by the Act of Accession of Spain and Portugal. (2) OJ No L 288, 11 . 10 . 1986, p. 1 . Regulation as last amended by Regulation (EEC) No 345/92 (OJ No L 42, 18 . 2. 1992, p. 15). No L 155/2 Official Journal of the European Communities 6. 6. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 1 June 1992. For the Council The President AntÃ ³nio COUTO DOS SANTOS